Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-3, 6-12, 14-23 of T. Guggenheim et al., App. No. 16/065,246 (Jun. 22, 2018) are pending.  Claims 12 and 14-20 to the non-elected inventions stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Elected claims 1-3, 6-11 and 21-23 are under examination and stand rejected.  

Election/Restrictions 

Applicant previously elected Group I, claims 1, 2-5, and 6-11, with traverse in the Reply to Restriction Requirement filed on December 18, 2020.  New claims 21-23 are also added to the invention of Group (I).  

It is noted that in the previous Office action, claim 5 (the invention of Group (II)) was rejoined with invention of Group (I) and examined therewith.  Therefore the invention of Group (II) is cancelled.  In view of the withdrawal of the restriction requirement as to the rejoined invention of Group (II), applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 12 and 14-20 to the non-elected inventions of Groups (III)-(VIII) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  

with traverse, the following species.  

(1) a 4-nitro-N-(C1-13 alkyl)phthalimide, Applicant elected, 4-nitro-N-methyl phthalimide; 

(2) a 3-nitro-N-(C1-13 alkyl)phthalimide, Applicant elected 3-nitro-N-methyl phthalimide;

(3) a 4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide, Applicant elected 3,5-dinitro-4-hydroxy-N-methylphthalimide;

(4) a dialkali metal salt of a dihydroxy aromatic compound, Applicant elected dialkali metal salt of the formula M+ -O-Z-O- +M, wherein M is sodium and Z is derived is 2,2-bis-(4-hydroxyphenyl)propane; and

(5) an aromatic bisimide, Applicant elected the compound of formula (IV), wherein Z is derived is 2,2-bis-(4-hydroxyphenyl)propane and R is methyl:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1-3, 6-11 and 21-23 of the elected invention read on the elected species and stand rejected pursuant to § 103 based on the prior art’s disclosure of the elected species.  The search was not extended beyond the elected species.  As such, the provisional election of species is maintained pursuant to 37 CFR 1.142(b), but no claims are withdrawn pursuant to the provisional election of species requirement.  See, MPEP § 803.02.  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1-3 and 6-11 under AIA  35 U.S.C. 103 as being unpatentable over F. Williams et al., US 4,017,511 (1977) (“Williams”) in further view of N. Cook et al., US 3,933,852 (1976) (“Cook”) is maintained for the reasons given in the previous Office action.  Applicant’s claim 1 amendment reciting “is prepared by contacting an N-(C1-13alkyl)phthalimide with nitric acid and sulfuric acid to provide a nitration product mixture” is not considered to distinguish over Cook or require additional reasoning/explanation because as discussed in the previous Office action, Cook clearly discloses such nitration.  New claims 21-23 which recite narrower DNPI ranges are also rejected under AIA  35 U.S.C. 103 as being unpatentable over F. Williams et al., US 4,017,511 (1977) (“Williams”) in further view of N. Cook et al., US 3,933,852 (1976) (“Cook”) for the same reasons as instant claims 1-3 and 6-11.  No new reasoning is considered necessary to support the instant § 103 rejection over these new claims.  And Applicant presents no additional argument respecting these new claims.  

Rejection of claims 1-3 and 6-11 under AIA  35 U.S.C. 103 as being unpatentable over Williams and Cook as above in further view of N.G. Anderson, Practical Process & Research Development (2000) (“Anderson”) is maintained for the reasons given in the previous Office action.  As above, Applicant’s claim 1 amendment reciting “is prepared by contacting an N-(C1-13alkyl)phthalimide with nitric acid and sulfuric acid to provide a nitration product mixture” is not considered to distinguish over Cook or require additional reasoning/explanation.  Also as above, new claims 21-23 which recite narrower DNPI ranges are also rejected under AIA  35 U.S.C. 103 as being unpatentable over Williams and Cook as above in further view of Anderson for the same reasons as instant claims 1-3 and 6-11.  No new reasoning is considered necessary to support the instant § 103 rejection over these new claims.  And Applicant presents no additional argument respecting these new claims.  

Applicant’s Argument -- Teaching Away

Applicant argues that the current inventors have unexpectedly discovered that an aromatic bisimide which is of suitable quality for the preparation of low color polymers can be prepared by the reaction of a dialkali metal salt of a dihydroxy aromatic compound with an N-alkyl nitrophthalimide composition in the presence of a di-nitro byproduct, in particular, 4-hydroxy-3,5-dinitro-N-(C1-C13 alkyl)phthalimide.  Applicant cites the instant specification (at page 1, [0003]) and R. Odle et al., US 4,599,429 (1986) (“Odle”) (at col. 2, lines 29-32) teach that 4-hydroxy-3,5-dinitro-N-(C1-C13 alkyl)phthalimide has generally been regarded as undesirable due to the detrimental effect on subsequent nitro displacement reactions, namely the formation of the desired bisimides in poor yields or the formation of high color bisimides which when converted to polymer, can lead to polymer discoloration.  In this regard Applicant poses the question: Odle described a method of making a nitrated phthalimide 10 years after the disclosure of Cook, where Odle's method eliminates the undesirable byproduct and is described (by Odle) as an improvement relative to the method of Cook. Given this, why would the skilled person have incorporated a nitro phthalimide composition which allegedly includes DNPI?

Applicant is ostensibly arguing that Odle teaches away from the instant claims because Odle teaches that DNPI is an undesirable impurity in the instantly claimed process and the Cook nitric acid/sulfuric acid nitration produces DNPI, therefore one of ordinary skill in the art would not be motivated to perform the following instant claim 1 limitation of:

wherein the N-alkyl nitrophthalimide composition is prepared by contacting an N-(C1-13alkyl)phthalimide with nitric acid and sulfuric acid to provide a nitration product mixture comprising 4-nitro-N-(C1-C13alkyl)phthalimide, 3-nitro-N-(C1-C13 alkyl)phthalimide, or a combination comprising at least one of the foregoing; and 4-hydroxy-3,5-dinitro-N-(C1-C13 alkyl)phthalimide in an amount of 1-10000 ppm

This argument is not considered persuasive because a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. MPEP § 2145(X)(D).   That is, simply because 

This argument is also not considered persuasive for the following additional reasons.  It is agreed that Odle teaches that DNPI is undesirable due to its detrimental effect on subsequent nitro displacement reactions in forming higher polymers and discoloration of said polymers”.  Odle at col. 2, lines 29-32.  Odle teaches one method of reducing the amount of DNPI in an all nitric acid nitration procedure to prepare a 3/4-nitro-N-methyl phthalimide isomer mixture by simply elevating the reaction temperature to within a range of 40 [Symbol font/0xB0]C - 60 [Symbol font/0xB0]C during or following nitration.  Odle at col. 2, lines 38-41.  In this manner, Odle prepares a product comprising 0.06% (600 ppm) DNPI by elevating the temperature 10 [Symbol font/0xB0]C after 2 hours versus 1.85% (18,500 ppm) DNPI without temperature elevation.  Odle at col. 7 (Example E1/CE1).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Thus Applicant’s argument that one of ordinary skill in the art would seek to practice Odle’s all nitric acid nitration in favor of Cook’s nitric acid/sulfuric acid nitration because: “it seems far more likely that the skilled person would have been motivated to utilize a the purity-improved Odle 3/4-nitro-N-methyl phthalimide isomer mixture does contain DNPI within the instantly claimed range of 1-10000 ppm, for example, 600 ppm DNPI.  Thus Odle is not considered to teach one of ordinary skill in the art away from combining the prior art process of Cook so as to arrive at the instantly claimed process.  MPEP § 2145(X)(D).  

Applicant’s Argument – Unexpected Results

Applicant’s Argument

Applicant further argues that as described in paragraph [0011] of the present application, it was ‘unexpectedly discovered that an aromatic bisimide suitable for the preparation of low color polymers can be prepared by the reaction of a dialkali metal salt of a dihydroxy aromatic compound with an N-alkyl nitrophthalimide composition in the presence of a di-nitro byproduct, in particular 4-hydroxy-3,5-dinitro-N-(C1-C13 alkyl)phthalimide and that advantageously, the aromatic bisimide obtained by the methods described herein can be isolated in high yields (e.g., greater than 75%) and can optionally have low color (e.g., a yellowness index (YI) of less than less than 25)."

Applicant states that SABIC 4NPI is a 4-nitro-N-methyl phthalimide made by an all-nitric process containing no significant amount of DNPI (the SABIC 4NPI of examples 1-13 each contained less than 1 ppm of DNPI) and that Source 1 4NPI is a 4-nitro-N-methyl phthalimide made by the claimed mixed acid nitration process containing 200-20000 ppm of DNPI.  

Examples 1 and 7 of the instant specification teach that bisimide prepared from the SABIC 4NPI (less than 1 ppm DNPI) resulted in near quantitate yields (98.92% and 99.49%), with respective yellowness indices of 3.6 and 3.3.  And in instant Examples 14-17, the Source 1 4NPI (comprising between 4500 and 6400 ppm DNPI) provided overall yields ranging from 93.32-95.76%, and the yellowness index was also surprisingly low, ranging from 10.6 to 22.1. Further, the results from instant Examples 2-6 and 8-13 show the effect 

On the other hand, in instant Example 12, when DNPI in an amount of greater than 10,000 ppm (i.e., spiked to 11800 ppm by adding additional DNPI) was present, a significant drop in bisimide yield was found (down to only 10.32% ); however, the yellowness index was not measured (NM). 

Applicant concludes that the results shown in Table 1 show that the present inventors have discovered that the presence of specific amounts of DNPI (ranging from 1-10000 ppm) allow for high yields and good yellowness index and that this could not have been predicted based on any of the presently cited references.

Relevant Sections of the MPEP

A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II).  However, the burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support; that is, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  MPEP The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  MPEP § 716.02(d)(I).  

Applicant Has Not Met Its Burden of Because the Asserted Unexpected Results Are Not Commensurate with Claim Scope 

It is agreed that one of ordinary skill in the would find it unexpected that the Example 12 spiking the starting 4-nitro-N-methyl phthalimide (4NPI) with additional DNPI so as to raise the DNPI level to 11800 ppm (Example 12 -- the highest DNPI level tested) would cause such a drastic reduction in the yield of product bisimide (10.32 % yield) versus the Example 14 bisimide yield of 93% when the DNPI level is 6400 ppm (Example 14 -- the second highest DNPI level tested) under the conditions of Applicant’s reaction procedure employing a listed phase transfer catalyst.  

However, the instantly claimed range of DNPI is 1 ppm to 10000 ppm, which leaves an unaccounted for range of 6401 ppm to 11799 ppm.  Thus Applicant’s assertion of unexpected results is not commensurate in scope with the claims which the evidence is offered to support.  That is, the showing of unexpected results has not been demonstrated to occur over the entire claimed range of 1 ppm to 10000 ppm DNPI.  In other words, it is not clear if the unexpected yield drop also occurs within the encompassed range of 6401 ppm to 10000 ppm DNPI.  MPEP § 716.02(d).   Furthermore, the nonobviousness of Applicant’s claimed broader claimed range of 1 ppm to 10000 ppm is not supported by the unexpected results from testing a narrower range of less than 1 ppm to 6400 ppm, because one of ordinary skill in the art is not able to determine a trend in the exemplified narrow data range which would allow the artisan to reasonably extend the probative value thereof to the broader claimed range of 1 ppm to 10000 ppm.  MPEP § 716.02(d)(I).  Based on Applicant’s data, there is a precipitous yield drop that occurs somewhere in the range of 6400 ppm to 11800 ppm DNPI.  Based on Applicant’s data, one of ordinary skill in the art cannot know at which point this precipitous yield drop occurs.  

Furthermore, from a policy perspective, the Cook nitric/sulfuric acid nitration process may well provide 4-nitro-N-methyl phthalimide (4NPI) comprising DNPI within the range of 6401 ppm to 10000 ppm (encompassed by the instantly claimed range), if this were so issuance of instant claim 1 would preclude future practice of Cook in combination with the cited secondary art.  Note that Applicant’s Example 12 was prepared by a mixed nitric/sulfuric acid procedure (as does Cook) followed by an extractive purification procedure (Method 1A, specification at page 25) and was spiked with additional DNPI to reach the Example 12 level of 11800 ppm.  The instant specification does not disclose the Method 1A DNPI level before the extractive procedure.  And while the Examiner can offer no proof that Cook’s process in fact produces DNPI within the range of 6401 ppm to 10000 ppm (as the Office does not have access to the necessary scientific equipment), the burden of demonstrating unexpected results is on Applicant.  Based on a policy rational, the Office should not preclude the public from practicing the prior art absent a sufficient showing of unexpected results.  

Applicant Has Not Met Its Burden of Because the Asserted Unexpected Results Are Not Commensurate with the Closest Prior Art Which Is Commensurate in Claim Scope 

The instant § 103 rejection is based on the rational that one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ the nitration product mixture obtained in Cook Example 1 in the process of either of Williams Example 3 or Example 9 thereby arriving at each and every claim limitation.  The instant assertion of unexpected results is based on synthesis of aromatic bisimides by reaction of 3- or 4-nitro-N-substituted phthalimide with an aromatic dihydroxy compound in the presence of a listed phase transfer catalyst (e.g., hexaethylguanidinium chloride), whereas the Williams process does not include a phase transfer catalyst.  Further, the elected claims do not recite the presence of any phase transfer catalyst.  As such, the instant assertion of unexpected results is not in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  

Applicant’s Argument – Motivation to Optimize

Applicant’s Argument

Applicant further argues that the Examiner has not provide a sufficient rational that "routine optimization" would have led the skilled person to the presently claimed method.  Applicant argues that neither Williams nor Cook provide any hint or suggestion of a specific amount of DNPI and that optimization of a range would be defined as determining the best or most effective range, and implies that a broad starting range is supplied, from which the "best" or "preferred" range could be selected.   Applicant argues that in the absence of a starting point for a suitable DNPI concentration in either of Williams or Cook, how can the skilled person be expected to "optimize" this range? Applicant argues that the "reasonable likelihood of success" referenced by the Examiner is only supported by Applicants' disclosure, not the cited references, therefore the Examiner has not provided a rational as to why there is motivation to combine the cited references as suggested by the Examiner. 

Applicant’s Argument Is not Considered Persuasive

This argument is not considered persuasive over the instant § 103 rejection of claims 1-11 under AIA  35 U.S.C. 103 as being unpatentable over F. Williams et al., US 4,017,511 (1977) (“Williams”) in further view of N. Cook et al., US 3,933,852 (1976) (“Cook”) because this rejection does not rely on a motivation to optimize.  This rational of this rejection is that DNPI is inherently formed in the Cook nitration product mixture in the claimed amount of amount of 1-10000 ppm as taught by the instant specification.  Applicant does not provide any argument to the contrary.  As such, the foregoing § 103 rejection cannot be withdrawn based on this argument.  

On the other hand, this argument is relevant to the previous Office acttion’s alternative § 103 rejection of instant claims 1-11 over Williams and Cook as above in further view of 

4-hydroxy-3,5-dinitro-N-(C1-C13 alkyl)phthalimide in an amount of 1-10000 ppm

that one of ordinary skill in the art would be motivated with a reasonable likelihood of success through routine optimization to identify and minimize any levels of this impurity formed according to the Cook nitration product mixture based on Anderson’s teaching that the presence of impurities is a result effective variable that can affect product yields.  

Applicant’s argument with respect to this § 103 rejection is not considered persuasive for the following reasons.  First, it is acknowledged that in order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must provide an articulated rationale including an explanation of a person of ordinary skill in the art would have had a reasonable expectation of success to formulate within the claimed range.  MPEP § 2144.05(II)(B).  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. MPEP § 2144(I).  Thus, under this rational, one of ordinary skill in the art is motivated to make the cited reference combination (i.e., combine Anderson with the other references) in view of Anderson’s teaching the presence of impurities is a result effective variable that can affect product yields.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP § 2144.05(II)(A).  Applicant has not demonstrated that the claimed DNPI range of 1-10000 ppm is critical (see discussion of unexpected results above).  As such, one of ordinary skill in the art is motivated by Anderson to lower the DNPI level to as low as possible, for example, within the claimed range.  

Overcoming the Instant § 103 Rejection

The instant § 103 rejection can be overcome as follows.  Based on the discussion above, it is considered that Applicant has not demonstrated unexpected results in the claim 1 but for failing to include a specific phase transfer catalysts (non-elected invention of Group (III)) and failure to recite a supporting level of DNPI in the starting 3/4-nitro-N-methyl phthalimide isomer mixture.  Thus, amending instant claim 1 to recite: (1) the presence of a specific phase transfer catalyst (see specification at page 8 and the Table 1 and 2 Examples); and (2) a range of DNPI that support the unexpected results (see specification at pages 14-15), would overcome the instant § 103 rejection.  Such amendment is directed, in part, to the non-elected subject matter of Group (III) and would therefore require rejoinder and an updated search to determine whether such a claim is free of the art.  Applicant is invited to discuss the foregoing or any alternative arguments/amendments with the Examiner.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622